Title: To John Adams from United States House of Representatives, 27 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 27, 1790
				
				I am directed to inform the Senate, that the President of the United States did, on the 26th of May, approve of, and affix his signature to, “An act to prescribe the mode in which the public acts, records, and judicial proceedings, in each state shall be authenticated, so as to take effect in every other state;” and “An act to provide for mitigating or remitting the forfeitures and penalties accruing under the revenue laws, in certain cases therein mentioned.” 
				
					
				
				
			